836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Mack PORTER, Plaintiff-Appellant,v.Warden Olden JONES, et al., Defendants-Appellees.
No. 87-6125.
United States Court of Appeals, Sixth Circuit.
Jan. 8, 1988.

Before ENGEL and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's October 28, 1987, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's response accuses the prison officials of holding his mail resulting in him missing the filing deadlines for filing documents in the courts.


2
It appears from the record that the final order was entered August 26, 1987.  The notice of appeal filed on October 7, 1987, was 12 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.